Citation Nr: 0811975	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-42 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbar spine (claimed as a back condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Regional 
Office (RO) that denied service connection for degenerative 
arthritis of the lumbar spine, claimed as a back condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2008, the Board received returned correspondence 
sent to the veteran at his correct street address, but 
incorrect city and zip code.  It was noted that the document 
was undeliverable as addressed.  Upon review of the claims 
file, it is noted that the Supplemental Statement of the Case 
was also mailed to the incorrect address.  

In this regard, it appears that any document filled out by 
someone other than the veteran listed the incorrect city of 
Anderson and the incorrect zip code.  The RO recognized the 
error and in September 2002 correspondence began using the 
correct address in Piedmont.  The veteran's VA treatment 
records also list the address as Piedmont.  That address had 
been utilized until the Supplemental Statement of the Case 
dated in November 2007, which inexplicably reverted to using 
the incorrect city and zip code.  As the February 2008 
correspondence from the Board to the veteran was returned as 
undeliverable due to a bad address, which is the same address 
used to mail the Supplemental Statement of the Case, the 
Board must conclude that the veteran was not properly 
notified of the Supplemental Statement of the Case.  Thus, 
remand is necessary to remail the document to the correct 
address to ensure due process concerns are met.

Accordingly, the case is REMANDED for the following action:

Remail the November 2007 Supplemental 
Statement of the Case to the veteran at 
his correct address in Piedmont, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



